The offense is robbery. The punishment is confinement in the state penitentiary for ten years.
Appellant was indicted by the grand jury of El Paso County, Texas, for the offense of robbery. Upon the trial he took the position that if any offense was committed, it was committed in the State of New Mexico and not in the State of Texas. There is no question as to where the boundary line between the states was established in 1929, and the line is well marked by monuments duly established by the Federal Government. According to that line the offense was committed approximately 290 feet from the boundary line in the State of New Mexico. There is no dispute as to where the automobile stopped in which the parties connected with the offense were riding, including the injured party. That point is definitely located, and from that point north or a little northeast sixty-five yards is the point where the injured party was knocked down and robbed; and that point is something like 290 feet in the State of New Mexico from the boundary line between the states. A person standing at the point where the car stopped and drawing a straight line from Monument 95 to Monument 96 and thence to the canal or drain along the same course, would leave the impression that the offense was committed in the State of Texas, but the boundary line at Monument 96 turns almost at right angle in an easterly direction and therefore is not in a straight line from Monument 95 by way of Monument 96 to the Montoya Drain, but runs northeast of the drain 485 feet or approximately so. Consequently, according to the official map in the record, the offense was not committed in the State of Texas but in the State of New Mexico. Therefore the District Court of El Paso County was without jurisdiction to try appellant for the offense charged. Consequently, we are constrained to reverse the judgment and remand the case, and it is so ordered.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                     ON MOTION FOR REHEARING